EXHIBIT 10.12 EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (“ Agreement ”) is made as of the 13th day of November, 2014, effective as of December 31, 2014, by and among Mercantile Bank Corporation, a Michigan corporation (the " Company ”), Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank ", and collectively with the Company, the " Employers ", and each an “ Employer ”), and Michael H. Price (the " Employee "). RECITALS A.The Company, the Bank and the Employee have previously entered into an Employment Agreement dated December 1, 1998, which has been amended and restated by an Amended and Restated Employment Agreement dated as of December 31, 1999, an Amended and Restated Employment Agreement dated as of October 12, 2000, and an amended and restated Employment Agreement dated as of October 18, 2001, which was further amended by an amendment dated as of October 17, 2002 and by a Second Amendment dated as of November 17, 2005 (the " Employment Agreement "). B.The Company, the Bank and the Employee wish to amend and restate the Employment Agreement in its entirety, such that this Agreement will replace and supersede the existing Employment Agreement. C.This Agreement sets forth the terms of the Employee's employment as President and Chief Executive Officer of the Company and Chairman and Chief Executive Officer of the Bank. D.The Employers believe that entering into this Agreement is in the best interest of their respective shareholders. E.The Employee believes that entering into this Agreement is in his best interest. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Employers, and for other good and valuable consideration, the Employers and the Employee amend and restate the Employment Agreement, and agree as follows: 1.
